USCA11 Case: 21-11443      Date Filed: 05/10/2022   Page: 1 of 5




                                        [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11443
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
OSCAR GUARDARRAMA-SUAREZ,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket No. 1:18-cr-20508-CMA-1
                   ____________________
USCA11 Case: 21-11443            Date Filed: 05/10/2022        Page: 2 of 5




2                         Opinion of the Court                     21-11443


Before ROSENBAUM, JILL PRYOR, and GRANT, Circuit Judges.
PER CURIAM:
       Oscar Guardarrama-Suarez, a federal prisoner proceeding
pro se, appeals the district court’s denial of his motion for compas-
sionate release. The government has moved for summary affir-
mance and to stay the briefing schedule. We grant the govern-
ment’s motion for summary affirmance.
        Summary disposition is appropriate either where time is of
the essence, such as “situations where important public policy is-
sues are involved or those where rights delayed are rights denied,”
where “the position of one of the parties is clearly right as a matter
of law so that there can be no substantial question as to the out-
come of the case, or where, as is more frequently the case, the ap-
peal is frivolous.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158,
1162 (5th Cir. 1969). 1
       We review for abuse of discretion a district court’s denial of
a motion for compassionate release. United States v. Harris,
989 F.3d 908, 911 (11th Cir. 2021). “A district court abuses its dis-
cretion if it applies an incorrect legal standard, follows improper




1In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.1981) (en banc),
we adopted as binding precedent all decisions of the former Fifth Circuit
handed down prior to October 1, 1981.
USCA11 Case: 21-11443             Date Filed: 05/10/2022         Page: 3 of 5




21-11443                   Opinion of the Court                                3

procedures in making the determination, or makes findings of fact
that are clearly erroneous.” Id. (internal quotation marks omitted).
         A district court may grant a defendant’s motion for a sen-
tence reduction, if, after considering the 18 U.S.C. § 3553(a) fac-
tors, 2 the court finds that “extraordinary and compelling reasons
warrant such a reduction” and that a “reduction is consistent with
applicable policy statements” in the Sentencing Guidelines.
18 U.S.C. § 3582(c)(1)(A). We have held that the policy statement
set forth in § 1B1.3 of the Sentencing Guidelines is applicable to all
motions under § 3582(c)(1)(A). United States v. Bryant, 996 F.3d
1243, 1262 (11th Cir. 2021). Accordingly, a district court may not
reduce a sentence under § 3582(c)(1)(A) “unless a reduction would
be consistent with [§] 1B1.13.” Id. Section 1B1.13, in turn, requires
the court to find that “[t]he defendant is not a danger to the safety
of any other person or to the community.” U.S.S.G. § 1B1.13(2).
Altogether, then, § 3582(c)(1)(A) imposes three conditions before a

2 Section 3553(a) states that a court should “impose a sentence sufficient, but
not greater than necessary” to reflect the seriousness of the offense, promote
respect for the law, provide just punishment for the offense, afford adequate
deterrence to criminal conduct, protect the public from further crimes of the
defendant, and provide the defendant with needed educational or vocational
training or medical care. 18 U.S.C. § 3553(a)(2). In imposing a sentence, a court
also should consider: the nature and circumstances of the offense, the history
and characteristics of the defendant, the kinds of sentences available, the sen-
tencing range established under the guidelines, any pertinent policy statement
issued by the Sentencing Commission, the need to avoid unwarranted sen-
tencing disparities, and the need to provide restitution to victims. Id.
§ 3553(a)(1), (3)–(7).
USCA11 Case: 21-11443         Date Filed: 05/10/2022    Page: 4 of 5




4                      Opinion of the Court                 21-11443

court may award a sentence reduction: (1) there must be “extraor-
dinary and compelling reasons” for doing so; (2) the reduction must
be supported by the § 3553(a) factors; and (3) granting a sentencing
reduction must not “endanger any person or the community
within the meaning of § 1B1.13’s policy statement.” United States
v. Tinker, 14 F.4th 1234, 1237 (11th Cir. 2021) (internal quotation
marks omitted). Each condition is necessary, so the failure to satisfy
one condition warrants denial of a motion for a sentence reduction.
See id. at 1237–38.
       In this case, Guardarrama-Suarez sought a sentence reduc-
tion. The district court denied the motion because it concluded that
a sentence reduction was not supported by the § 3553(a) factors.
On appeal Guardarrama-Suarez argues that the district court erred
in analyzing the § 3553(a) factors, which he says demonstrate that
he was entitled to a sentence reduction.
       We cannot say that the district court abused its discretion in
weighing the § 3553(a) factors. The district court acknowledged
that Guardarrama-Suarez suffered from health conditions, includ-
ing obesity, high blood pressure, gout, hyper cholesterol, arthritis,
and sleep apnea, which made him more like to suffer a more severe
outcome if he contracted COVID-19. Even so, the district court
concluded that the § 3553(a) factors ultimately did not support a
sentence reduction. In considering whether to grant a sentence re-
duction, the district court focused on the seriousness of Guardar-
rama-Suarez’s offense. The district court explained that he had or-
ganized a scheme to defraud the Medicare Part D prescription drug
USCA11 Case: 21-11443               Date Filed: 05/10/2022         Page: 5 of 5




21-11443                     Opinion of the Court                             5

program by submitting false claims and that the scheme resulted in
“a significant loss to a federal healthcare program and a restitution
obligation of $1,700,000.” Doc. 110 at 2. 3 The district court also de-
termined that a reduction was not warranted because granting
Guardarrama-Suarez an early release when he had served only a
little over two years of his 92-month sentence would “undermine
respect for the law and deterrence for criminal conduct[] and fail to
protect the public from further crimes of the Defendant.” Id.
        Guardarrama-Suarez disagrees with how the district court
weighed the § 3553(a) factors, arguing that the court should have
granted him a sentence reduction based on his history and charac-
teristics, including his advanced age and underlying health condi-
tions. But the district court’s decision to place greater weight on
the seriousness of the offense, the need to promote respect for the
law, the need to promote deterrence, and the need to protect the
public from further crimes of the defendant was within its discre-
tion. See United States v. Croteau, 819 F.3d 1293, 1309 (11th Cir.
2016). Because no substantial question exists as to the outcome of
Guardarrama-Suarez’s appeal, we conclude that summary disposi-
tion is appropriate. See Groendyke Transp., Inc., 406 F.2d at 1162.
We GRANT the government’s motion for summary affirmance
and DENY as moot its motion to stay the briefing schedule.




3   “Doc.” numbers refer to the district court’s docket entries.